 

Case 1:19-cr-02266-MV Document 6 Filed 07/23/19 Page 1 of 10

UNITED STAT, LED
ES DISTRICT
ALBUQUERQUE, NEW MEXICO”

IN THE UNITED STATES DISTRICT COURT
JUL 23 2019

FOR THE DISTRICT OF NEW MEXICO
MITCHELL R. ELFERS

CLERK
UNITED STATES OF AMERICA, )
Plaintiff,
VS. 5 Cr. No. 19 -kha lole mv
ANITA BRISCOE,
Defendant. )
PLEA AGREEMENT

Pursuant to Rule 11, Fed. R. Crim. P., the parties notify the Court of the following
agreement between the United States Attorney for the District of New Mexico, the Defendant,
ANITA BRISCOE, and the Defendant’s counsel, Erlinda O. Johnson:

REPRESENTATION BY COUNSEL
1. The Defendant understands the Defendant’s right to be represented by an attorney
and is so represented. The Defendant has thoroughly reviewed all aspects of this case with the
Defendant’s attorney and is fully satisfied with that attorney’s legal representation.

RIGHTS OF THE DEFENDANT

2. The Defendant further understands the Defendant’s rights:
a. to be prosecuted by indictment;
b. to plead not guilty, or having already so pleaded, to persist in that plea;
C. to have a trial by jury; and
d. at a trial:

i. to confront and cross-examine adverse witnesses,

 
 

Case 1:19-cr-02266-MV Document 6 Filed 07/23/19 Page 2 of 10

il. to be protected from compelled self-incrimination,
iii. to testify and present evidence on the Defendant’s own behalf, and
iv. to compel the attendance of witnesses for the defense.

WAIVER OF RIGHTS AND PLEA OF GUILTY
3. The Defendant agrees to waive these rights and to plead guilty to an information
charging a violation of 18 U.S.C. § 876(c), that being Mailing Threatening Communications.
SENTENCING
4. The Defendant understands that the maximum penalty provided by law for this
offense is:

a. imprisonment for a period of not more than five years;

b. a fine not to exceed the greater of $250,000 or twice the pecuniary gain to the
Defendant or pecuniary loss to the victim;

C. a term of supervised release of not more than three years to follow any term of
imprisonment. (Ifthe Defendant serves a term of imprisonment, is then
released on supervised release, and violates the conditions of supervised
release, the Defendant’s supervised release could be revoked — even on the
last day of the term — and the Defendant could then be returned to another
period of incarceration and a new term of supervised release.);

d. a mandatory special penalty assessment of $100.00; and

e. restitution as may be ordered by the Court.

5. The parties recognize that the federal sentencing guidelines are advisory, and that

the Court is required to consider them in determining the sentence it imposes.

 

 
 

Case 1:19-cr-02266-MV Document6 Filed 07/23/19 Page 3 of 10

ELEMENTS OF THE OFFENSE
6. If this matter proceeded to trial, the Defendant understands that the United States
| would be required to prove, beyond a reasonable doubt, the following elements for violations of
the charges listed below:
Count 1: 18 U.S.C. § 876(c), that being Mailing Threatening Communications,

First: The defendant knowingly deposited in the mail, for delivery by the
Postal Service, a communication containing a threat, as charged; and

Second: The nature of the threat was to injure a person.
A “threat” is a serious statement expressing an intention to injure any person, which under the
circumstances would cause apprehension in a reasonable person, as distinguished from idle or
careless talk, exaggeration, or something said in a joking manner.

DEFENDANT’S ADMISSION OF FACTS

7. By my signature on this plea agreement, I am acknowledging that I am pleading
guilty because I am, in fact, guilty of the offense(s) to which I am pleading guilty. I recognize
and accept responsibility for my criminal conduct. Moreover, in pleading guilty, I acknowledge
that if I chose to go to trial instead of entering this plea, the United States could prove facts
sufficient to establish my guilt of the offense(s) to which I am pleading guilty beyond a
reasonable doubt, including any facts alleged in the information that increase the statutory
minimum or maximum penalties. I specifically admit the following facts related to the charges
against me, and declare under penalty of perjury that all of these facts are true and correct:

a. On or about October 4, 2017, in the District of New Mexico, I, Anita Briscoe, the

defendant, knowingly deposited in an authorized depository for mail matter, to be

sent and delivered by the United States Postal Service, a communication

 
 

Case 1:19-cr-02266-MV Document 6 Filed 07/23/19 Page 4 of 10

addressed to J.B. that contained a threat to injure J.B., in violation of 18 U.S.C. §
876(c).
b. On October 4, 2017, I entered a United States post office in Albuquerque, New

Mexico, and mailed a package to containing a noose to J.B. I intended the noose

to be threatening to J.B., and I also mailed a threatening letter to him. The items

I mailed to J.B. amounted to threats to injure his person.

8. By signing this agreement, the Defendant admits that there is a factual basis for

each element of the crime(s) to which the Defendant is pleading guilty. The Defendant agrees
that the Court may rely on any of these facts, as well as facts in the presentence report, to

determine the Defendant’s sentence, including, but not limited to, the advisory guideline offense

 

level.
RECOMMENDATIONS
9. Pursuant to Rule 11(c)(1)(B), the United States and the Defendant recommend as
follows:
a. As of the date of this agreement, the Defendant has clearly demonstrated a

recognition and affirmative acceptance of personal responsibility for the
Defendant’s criminal conduct. Consequently, pursuant to USSG § 3E1.1(a),
so long as the Defendant continues to accept responsibility for the
Defendant’s criminal conduct, the Defendant is entitled to a reduction of two
levels from the base offense level as calculated under the sentencing
guidelines, and if applicable, a reduction of an additional offense level
pursuant to USSG § 3E1.1(b). This reduction is contingent upon the

Defendant personally providing to the United States Probation Officer who

 
 

 

Case 1:19-cr-02266-MV Document6 Filed 07/23/19 Page 5 of 10

prepares the presentence report in this case an appropriate oral or written
statement in which the Defendant clearly establishes the Defendant’s
entitlement to this reduction. Further, the United States is free to withdraw
this recommendation if the Defendant engages in any conduct that is
inconsistent with acceptance of responsibility between the date of this
agreement and the sentencing hearing. Such conduct would include
committing additional crimes, failing to appear in Court as required, and/or
failing to obey any conditions of release that the Court may set.

The parties agree that a sentence of probation is the appropriate resolution for
this case.

The Defendant understands that the above recommendations are not binding
on the Court and that whether the Court accepts these recommendations is a
matter solely within the discretion of the Court after it has reviewed the
presentence report. Further, the Defendant understands that the Court may
choose to vary from the advisory guideline sentence. Ifthe Court does not
accept any one or more of the above recommendations and reaches an
advisory guideline sentence different than expected by the Defendant, or if the
Court varies from the advisory guideline range, the Defendant will not seek to
withdraw the Defendant’s plea of guilty. In other words, regardless of any of
the parties’ recommendations, the Defendant’s final sentence is solely within

the discretion of the Court.

Apart from the recommendations set forth in this plea agreement, the United

States and the Defendant reserve their rights to assert any position or argument with respect to

 
 

Case 1:19-cr-02266-MV Document6 Filed 07/23/19 Page 6 of 10

the sentence to be imposed, including but not limited to the applicability of particular sentencing
guidelines, adjustments under the guidelines, departures or variances from the guidelines, and the
application of factors in 18 U.S.C. § 3553(a).

11. Regardless of any other provision in this agreement, the United States reserves the
right to provide to the United States Pretrial Services and Probation Office and to the Court any
information the United States believes may be helpful to the Court, including but not limited to
information about the recommendations contained in this agreement and any relevant conduct
under USSG § 1B1.3.

DEFENDANT’S ADDITIONAL AGREEMENT

12. The Defendant understands the Defendant’s obligation to provide the United
States Pretrial Services and Probation Office with truthful, accurate, and complete information.
The Defendant represents that the Defendant has complied with and will continue to comply with
this obligation.

13. | The Defendant agrees that, upon the Defendant’s signing of this plea agreement,
the facts that the Defendant has admitted under this plea agreement as set forth above, as well as
any facts to which the Defendant admits in open court at the Defendant’s plea hearing, shall be
admissible against the Defendant under Federal Rule of Evidence 801(d)(2)(A) in any
subsequent proceeding, including a criminal trial, and the Defendant expressly waives the
Defendant’s rights under Federal Rule of Criminal Procedure 11(f) and Federal Rule of Evidence
410 with regard to the facts the Defendant admits in conjunction with this plea agreement.

14. By signing this plea agreement, the defendant waives the right to withdraw the
defendant’s plea of guilty pursuant to Federal Rule of Criminal Procedure 11(d) unless (1) the

court rejects the plea agreement pursuant to Federal Rule of Criminal Procedure 11(c)(5) or (2)

 
 

Case 1:19-cr-02266-MV Document 6 Filed 07/23/19 Page 7 of 10

the defendant can show a fair and just reason as those terms are used in Rule 11(d)(2)(B) for
requesting the withdrawal. Furthermore, defendant understands that if the court rejects the plea
agreement, whether or not defendant withdraws the guilty plea, the United States is relieved of
any obligation it had under the agreement and defendant shall be subject to prosecution for any
federal, state, or local crime(s) which this agreement otherwise anticipated would be dismissed
or not prosecuted.
RESTITUTION

15. The parties agree that, as part of the Defendant’s sentence, the Court will enter an
order of restitution pursuant to the Mandatory Victim’s Restitution Act, 18 U.S.C. § 3663A.
The Defendant agrees and acknowledges that, as part of the Defendant’s sentence, the Court is
not limited to ordering restitution only for the amount involved in the particular offense or
offenses to which the Defendant is entering a plea of guilty, but may and should order restitution
resulting from all of the Defendant’s criminal conduct related to this case.

WAIVER OF APPEAL RIGHTS

16. The Defendant is aware that 28 U.S.C. § 1291 and 18 U.S.C. § 3742 afford a
defendant the right to appeal a conviction and the sentence imposed. Acknowledging that, the
Defendant knowingly waives the right to appeal the Defendant’s conviction(s) and any sentence,
including any fine, at or under the maximum statutory penalty authorized by law, as well as any
sentence imposed below or within the Guideline range upon a revocation of supervised release in
this cause number. In addition, the Defendant agrees to waive any collateral attack to the
Defendant’s conviction(s) and any sentence, including any fine, pursuant to 28 U.S.C. §§ 2241,
2255, or any other extraordinary writ, except on the issue of defense counsel’s ineffective

assistance.

 
Case 1:19-cr-02266-MV Document6 Filed 07/23/19 Page 8 of 10

GOVERNMENT’S ADDITIONAL AGREEMENT

17. Provided that the Defendant fulfills the Defendant’s obligations as set out above,

the United States agrees that:
a. The United States will not bring additional criminal charges against the
Defendant arising out of the facts forming the basis of the present information.

18. This agreement is limited to the United States Attorney’s Office for the District of
New Mexico and does not bind any other federal, state, or local agencies or prosecuting
authorities. |

VOLUNTARY PLEA

19. The Defendant agrees and represents that this plea of guilty is freely and
voluntarily made and is not the result of force, threats, or promises (other than the promises set
forth in this agreement and any addenda). There have been no promises from anyone as to what
sentence the Court will impose. The Defendant also represents that the Defendant is pleading
guilty because the Defendant is in fact guilty.

VIOLATION OF PLEA AGREEMENT

20. The Defendant agrees that if the Defendant violates any provision of this
agreement, the United States may declare this agreement null and void, and the Defendant will
thereafter be subject to prosecution for any criminal violation, including but not limited to any
crime(s) or offense(s) contained in or related to the charges in this case, as well as perjury, false
statement, obstruction of justice, and any other crime committed by the Defendant during this

prosecution.

 
 

Case 1:19-cr-02266-MV Document6 Filed 07/23/19 Page 9 of 10

SPECIAL ASSESSMENT

21. Atthe time of sentencing, the Defendant will tender to the United States District
Court, District of New Mexico, 333 Lomas Blvd. NW, Suite 270, Albuquerque, New Mexico
87102, a money order or certified check payable to the order of the United States District
Court in the amount of $100.00 in payment of the special penalty assessment described above.

ENTIRETY OF AGREEMENT

22. This document and any addenda are a complete statement of the agreement in this
case and may not be altered unless done so in writing and signed by all parties. This agreement
is effective upon signature by the Defendant and an Assistant United States Attorney.

AGREED TO AND SIGNED thisA3 “tay of Du , 2019.

JOHN C. ANDERSON
United States Attorney

    

KIMBERLY A. BRAWL
Assistant United States Attorney
Post Office Box 607

Albuquerque, New Mexico 87102
(505) 346-7274

I have carefully discussed every part of this agreement with my client. Further, I have
fully advised my client of my client’s rights, of possible defenses, of the sentencing factors set
forth in 18 U.S.C. § 3553(a), of the relevant Sentencing Guidelines provisions, and of the
consequences of entering into this agreement. In addition, I have explained to my client the
elements to each offense to which she/he is pleading guilty. To my knowledge, my client’s
decision to enter into this agreement is an informed and voluntary one.

Cth On)

ERLINDA 0. JOHNSON >
Attorney for the Deferdant

 

 
Case 1:19-cr-02266-MV Document 6 Filed 07/23/19 Page 10 of 10

This agreement has been read to me in a language I understand. I have carefully
discussed every part of this agreement with my attorney. I understand the terms of this
agreement, and I voluntarily agree to those terms. My attorney has advised me of my rights, of
possible defenses, of the sentencing factors set forth in 18 U.S.C. § 3553(a), of the relevant
Sentencing Guidelines provisions, and of the consequences of entering into this agreement.

Lfrnfe Bevsere

ANITA BRISCOE
Defendant

10

 

 
